Title: From Benjamin Franklin to Peter Collinson, 29 July 1754
From: Franklin, Benjamin
To: Collinson, Peter


Dear Sir,
Philada. July 29. 1754
I am just return’d from Albany, where were Commissioners from seven Provinces to treat with the Indians of the Six Nations. I suppose the Treaty will be printed, and I shall send you a Copy. At present can only mention, that we brighten’d the Chain with them &c. and parted good Friends; but in my Opinion no Assistance is to be expected from them in any Dispute with the French, ’till by a compleat Union among our selves we are enabled to support them in case they should be attacked. The Commissioners agreed upon a Plan for such Union of Eleven Colonies, viz. from N. Hampshire to S. Carolina inclusive; which Plan they have recommended to the Consideration of the several Assemblies; and if approv’d, it is to be laid before the Government at home, in order to be established by Act of Parliament. By next Ship I will send you a Copy of it, and also a Copy of a Representation we drew up of the State of the Colonies, &c. My long Journey is postpon’d a while, on Account of Mr. Hunter’s Sickness.
Yesterday I receiv’d yours of May 2. per Capt. Joye, with the Box and Books in good Order. I have just had time to run thro’ Father Beccaria’s Piece Dell’ Elettricismo artificiale e naturale, which pleases me much; and the more, as I find his Experiments and Observations on Lightning have led him to the same strange Opinion with me, that Thunder-Strokes are sometimes Upwards from the Earth to the Cloud; so that I hope the Paper I sent you last Spring on that Subject, will now be kept a little in Countenance, till your Philosophers have Opportunity of verifying the Experiments therein related.
I am, with sincerest Affection, Dear Sir, Your most obedient humble Servant
B Franklin
P.S. As Mr. Dalibard had promised to send me that Italian Book, and I have no Letter from Mr. Delor, I imagine what you say the latter sent me, was only his Translation of Pere Beccaria’s Letter, so have acknowledg’d only the Receipt of that from him, and the Italian Book from M. Dalibard. Be pleased to forward my Letters to them per first convenient Opportunity.
I am much pleased with Mr. Beccarias Book on Electricity for his curious experiments, Clear Expression, and Excellent Methods. I beg the favour of you to present Him my sincere Thanks for the Countenance he has afforded my Opinions and the handsome defence he has made of some of them, against the Attacks of Mr. Nollet. Our Different experiments and Observations on Lightening have led us both to the same strange opinion vizt: that Thunder Strokes are frequently from the Earth to the Clouds —which Opinion I imagine will be found true by such as examine it with the requisite attention.

